Citation Nr: 0934497	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1970 to January 
1972.  His decorations include the Combat Infantryman Badge 
and Purple Heart.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which inter alia, denied a claim of 
service connection for PTSD.  By that same decision, the RO 
declined to reopen a previously denied claim of service 
connection for a foot injury.  The Veteran submitted a notice 
of disagreement as to that issue and the RO issued a 
statement of the case; however, the Veteran limited his 
Substantive Appeal to the issue of service connection for 
PTSD. 


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to the issue of whether the Veteran has PTSD 
related to his service.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

Service Connection for PTSD

The Veteran is seeking service connection for PTSD which he 
contends he suffers as a result of his experiences in 
service.  He reports that he was routinely exposed to life 
threatening situations while serving in an infantry unit in 
Vietnam; he was wounded and witnessed the deaths of several 
fellow service members, including his best friend.  The 
Veteran reports that he has experienced depression, sleep 
difficulties, and problems in his personal and professional 
relationships since leaving service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The Veteran's Form DD 214 indicates that he served in Vietnam 
and that he was awarded the Combat Infantryman Badge and 
Purple Heart.  It is therefore established that he engaged in 
combat with the enemy, and his accounts of stressful events 
in service are not in dispute.  

The claims file contains treatment records from the Provo Vet 
Center, which indicate that the Veteran was treated for PTSD 
between October and December 2005.  In a December 2005 
letter, the licensed clinical social worker who treated the 
Veteran reported that he experiences frequent flashbacks of 
combat, intrusive thoughts, and near-continuous panic 
attacks.  He stated that the Veteran is unable to establish 
and sustain effective personal relationships and that his 
success at maintaining the same employment for 30 years was 
due to the solitary nature of his work.  Based on the results 
of written PTSD assessments and personal interviews, the 
examiner diagnosed PTSD and stated that the Veteran's 
"military experience has profoundly affected his life ... in a 
negative way."  

The Veteran was afforded a VA mental health examination in 
March 2006.  The examiner noted the Veteran's combat 
experiences and stated that his current symptoms include 
flashbacks, nightmares, and avoidance of stimuli associated 
with the trauma, as well as social isolation, anger, and 
sleep disturbances, which he related to depression.  He also 
stated that the Veteran's symptoms cause occupational and 
social impairment.  The examiner diagnosed Major Depressive 
Disorder, recurrent, and Generalized Anxiety Disorder, 
concluding that the Veteran's symptoms do not meet the 
recognized criteria for PTSD.  The examiner did not discuss 
the etiology of the diagnosed conditions.  

As noted above, the evidence establishes that the Veteran was 
exposed to combat in service.  The issue to be determined is 
whether he currently has PTSD related to his combat 
experiences.  In this regard, the Board notes that there are 
conflicting medical opinions as to the nature of the claimed 
disability.  A VA physician determined that the Veteran has 
major depressive disorder and generalized anxiety disorder 
but that his symptoms do not meet the medical criteria for 
PTSD.  Although he noted the Veteran's combat experiences, 
the doctor did not address the etiology of the diagnosed 
conditions.  At the same time, a qualified social worker who 
treated the Veteran for several months concluded, based on 
quantifiable data and assessments that were discussed in 
detail, that the Veteran does have PTSD and has associated it 
with his service experiences.  Therefore, the Board finds 
that the evidence is at least in equipoise.  Thus, affording 
the Veteran the benefit of the doubt, service connection for 
PTSD is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


